  Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 1 of 13 PageID #: 1




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


  In the Matter of the Search Regarding          4:20-mj-43
                                           No. _________________________

  20-048-04                                REDACTED APPLICATION FOR
                                           SEARCH AND SEIZURE WARRANT




      I, Craig Scherer, being first duly sworn, hereby depose and state as follows:

      I am a Special Agent with the United States Department of Homeland
Security (DHS), Immigration and Customs Enforcement (ICE), Homeland
Security Investigations (HSI) in Sioux Falls, South Dakota, and have reason to
believe that upon the person and within the property fully described in
Attachment A, attached hereto and incorporated herein by reference, there is
now concealed certain information, namely: that fully described in Attachment
B, attached hereto and incorporated herein by reference, which I believe is
property constituting evidence of the commission of criminal offenses,
contraband, the fruits of crime, or things otherwise criminally possessed, or
property designed or intended for use or which is or has been used as the means
of committing criminal offenses, concerning violations of Title 21 U.S.C. §§
841(a)(1), 844, and 846 (possession and distributing or dispensing controlled
substances or conspiracy to distribute or dispense a controlled substance) and
18 U.S.C. § 1956 (money laundering).

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.

                                      ___________________________________
                                      Craig Scherer, Special Agent
                                      Department of Homeland Security

      Sworn to and subscribed before me, telephonically, on the _______ day of
______________, 2020, at Sioux Falls, South Dakota.


                                      ____________________________________
                                      VERONICA L. DUFFY
                                      United States Magistrate Judge
  Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 2 of 13 PageID #: 2


                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION


  In the Matter of the Search Regarding              4:20-mj-43
                                              No. _________________________

  20-048-04                                   REDACTED SEARCH AND SEIZURE
                                              WARRANT


TO:   ANY AUTHORIZED LAW ENFORCEMENT OFFICER

      An application by a federal law enforcement officer or an attorney for the
government requests the search of the person and property described in Attachment A,
attached hereto and incorporated herein by reference.

       I find that the affidavit, or any recorded testimony, establish probable cause to
search and seize the property described above for the information fully described in
Attachment B, attached hereto and incorporated herein by reference, and that such
search will reveal evidence of the violations of 21 U.S.C. §§ 841(a)(1), 844, and 846
(possession and distributing or dispensing controlled substances or conspiracy to
distribute or dispense a controlled substance) and 18 U.S.C. § 1956 (money laundering).

       YOU ARE COMMANDED to execute this warrant on or before
________________________________ (not to exceed 14 days)
G in the daytime B 6:00 a.m. to 10:00 p.m.
G at any time in the day or night as I find reasonable cause has been established.

      Unless delayed notice is authorized below, you must give a copy of the warrant
and a receipt for the property taken to the person from whom, or from whose premises,
the property was taken, or leave the copy and receipt at the place where the property
was taken.

      The officer executing this warrant, or an officer present during the execution of
the warrant, must prepare an inventory as required by law and promptly return this
warrant and inventory to the undersigned Judge.

G Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an
adverse result listed in 18 U.S.C. ' 2705 (except for delay of trial), and authorize the
officer executing this warrant to delay notice to the person who, or whose property, will
be searched or seized,
G for ________ days (not to exceed 30).
G until, the facts justifying, the later specific date of ___________________.

__________________________________ at Sioux Falls, South Dakota
Date and Time Issued Telephonically

                                               ____________________________________
                                               VERONICA L. DUFFY
                                               United States Magistrate Judge
        Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 3 of 13 PageID #: 3

                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 SOUTHERN DIVISION


  In the Matter of the Search Regarding            4:20-mj-43
                                             No. ____________________________

  20-048-04                                  REDACTED RETURN



Date and time warrant executed: ______________________________________________________

Copy of warrant and inventory left with: ________________________________________________

Inventory made in the presence of: _____________________________________________________

Inventory of the property taken and name of any person(s) seized (attach additional sheets,
if necessary):




                                      CERTIFICATION
 I declare under penalty of perjury that this inventory is correct and was returned along
 with the original warrant to the designated judge.
                                       ____________________________________________________
                                       Craig Scherer, Special Agent
                                       Department of Homeland Security
  Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 4 of 13 PageID #: 4




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION



  In the Matter of the Search Regarding          4:20-mj-43
                                          No. __________________________

  20-048-04                               REDACTED AFFIDAVIT IN
                                          SUPPORT OF SEARCH AND
                                          SEIZURE WARRANT


STATE OF SOUTH DAKOTA          )
                                   :SS
COUNTY OF MINNEHAHA )

      I, Craig Scherer, being duly sworn on oath, depose and say:

                 INTRODUCTION AND AGENT BACKGROUND

      1.     I am a Special Agent with the United States Department of
Homeland Security (DHS), Immigration and Customs Enforcement (ICE),
Homeland Security Investigations (HSI) in Sioux Falls, South Dakota and have
been duly employed in this position since December 2003. I am a graduate of
the Criminal Investigator Training Program and ICE Special Agent Training
Program at the Federal Law Enforcement Training Center. I have received
specialized training pertaining to conducting criminal investigations,
immigration and customs laws, investigative techniques, searching databases,
conducting interviews, executing search warrants, and making arrests with
respect to criminal violations of United States Code.

       2.    As a Special Agent one of my responsibilities is investigating drug
trafficking organizations and associated money laundering methods. I have led
and assisted with numerous investigations into violations of the Federal
Controlled Substances Act and I am familiar with the provisions of Title 21 and
18 of the United States Code.

                          PURPOSE OF AFFIDAVIT

      3.     Through this affidavit, I am requesting a search warrant be issued
for all contents and electronically stored information within the following
property, all currently located at the Sioux Falls HSI office:

            •   Chrome Apple iPhone, model A1634, FCC ID: BCG-E2944a,
                seized from Levi DERUYTER on April 14, 2020, under Butte
                County Sheriff’s Office case number 20-2365.
  Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 5 of 13 PageID #: 5




       4.   As described more fully below, I respectfully submit there is
probable cause to believe that the cell phones described in this affidavit contain
information that constitutes evidence or instrumentalities of criminal violations
of Title 21 U.S.C. §§ 846 and 841(a)(1) (controlled substances) and 18 U.S.C.
§ 1956, money laundering.

      5.    Because this affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to me
concerning this investigation. I have set forth only those facts that I believe are
necessary to establish probable cause to believe that evidence of violations of
United States Code are located within cell phones described in this affidavit.

      6.    I have received information from other law enforcement officers and
sources of information by either verbal or written report. The officers and
sources providing information may have received the information by way of
personal knowledge or from another source.

                        SUMMARY OF INVESTIGATION

      7.     HSI Sioux Falls, IRS, U.S. Postal Inspection Service, and the Sioux
Falls Area Drug Task Force (SFADTF) have been investigating an international
methamphetamine Drug Trafficking Organization (DTO) responsible for sending
bulk methamphetamine from California to South Dakota.              To date, this
investigation has seized 34lbs of methamphetamine in Sioux Falls, SD.

      8.    On October 21, 2019, the U.S. Postal Inspection Service and
SFADTF seized 16lbs of methamphetamine mailed from California, and
conducted a controlled delivery to Zach TRIPPLER at 5600 W. Parakeet Place,
Sioux Falls, SD.     During a post-Miranda interview of TRIPPLER, law
enforcement learned Matt HOUFF sent the methamphetamine to TRIPPLER with
instructions that Cody JACKSON-Duimstra was the intended recipient.
TRIPPLER further stated JACKSON-Duimstra previously instructed and directed
TRIPPLER to wire money to HOUFF in California.

      9.    On October 24, 2019, the SFADTF served a search warrant at
JACKSON-Duimstra’s storage unit and located the search warrant and evidence
inventory from the 5600 W. Parakeet Place controlled delivery, JACKSON-
Duimstra’s cell phone (605-777-5129) used to communicate with TRIPPLER, and
documents for HOUFF.

      10. On October 30, 2019, the SFADTF served a search warrant at
JACKSON-Duimstra’s residence located at 3200 N. Fiero Place, Sioux Falls, SD
and located U.S. Postal Service (USPS) receipts and Walmart wire receipts.


                                        [2]
  Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 6 of 13 PageID #: 6




      11. A search of USPS records located multiple parcels, weighing between
8-12lbs, having been recently shipped from the greater Los Angeles, CA area to
3200 N. Fiero Place and the 5600 Parakeet Place address. These parcels are
believed to have been mailed by HOUFF and contained methamphetamine.

       12. On December 5, 2019, the SFADTF was conducting surveillance of
HENDRIX. Through past interviews, HENDRIX was identified as a DTO
participant. HENDRIX has been mentioned in multiple interviews as someone
distributing methamphetamine coming from California. The SFADTF observed
a black Toyota Camry displaying California license plate 7MQF517 parked at
HENDRIX’s residence. The SFADTF followed the Camry to the Taylor’s Place
Apartments and the Camry parked near 4217 E. 12th Street, Sioux Falls, SD.
The SFDTF observed the driver appeared to a be Hispanic male. Several days
later HENDRIX was arrested by the SFADTF with 10.5lbs of methamphetamine.

      13. On December 6, 2019, I obtained a state search warrant for a GPS
tracker for the Toyota Camry. On December 7, 2019, I located the Camry
parked in front of the apartment located at 4217 E. 12th Street, Sioux Falls, SD
in the Taylor’s Place Apartment complex. At approximately 0430 hours I
attached a GPS tracker to the Camry. The search warrant was authorized for
45 days.

      14. On December 10, 2019, the SFADTF was conducting physical
surveillance of the Toyota Camry. The Sioux Fall Police Department (SFPD)
subsequently conducted a traffic stop of the Camry and the driver was identified
as JACKSON-Duimstra.

      15. On December 14, 2019, the Camry moved from the Taylor's Place
Apartments to East 15th Street and Sycamore Avenue, Sioux Falls, SD and
parked until December 18, 2019. I physically observed the Camry parked on
the north side of the street facing west. The Camry was not parked near any
residences or business and appeared to be abandoned.

       16. On December 18, 2019, the Camry began to move. Data from the
tracker revealed the Camry was visiting an identified storage unit at Lock It &
Leave It in Sioux Falls, SD on December 18 & December 19, 2019. On
December 19, 2019, the SFADTF stopped JACKSON-Duimstra in the Camry
after leaving the storage unit and a K-9 alerted to the odor of illegal drugs coming
from the Camry. The vehicle was searched, however no illegal drugs were
located. SDADTF agents identified numerous areas throughout the vehicle that
had been tampered with and tools used to loosen molding and upholstery were
located in the glove box. A state search warrant was secured for Lock It & Leave
It Storage unit A133. I learned this storage unit is rented by Ryan SANDBERG.
The search revealed the only item in the 10x10 unit was a white tote, which
contained 3,836g (8.4lbs) of methamphetamine and an operational digital
                                        [3]
  Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 7 of 13 PageID #: 7




scale. A key from JACKSON-Duimstra’s key ring unlocked the padlock on the
storage unit.

      17. On February 21, 2020, I conducted an interview of SANDBERG at
the HSI Sioux Falls office. SANDBERG stated SANDBERG rented a storage unit
via the Lock It & Leave It Storage kiosk in December of 2019. SANDBERG
rented the storage unit because SANDBERG’s grandmother has terminal cancer
and may not survive much longer. SANDBERG stated SANDBERG intended to
move some of his grandmother’s belongings into the unit. SANDBERG stated
SANDBERG currently lives with his grandmother. SANDBERG stated
SANDBERG never put any belongings into the storage unit and never had a lock
on the storage unit. SANDBERG was adamant that no one instructed
SANDBERG to rent the storage unit on their behalf.

      18. SANDBERG claimed no knowledge of others accessing the storage
unit. I confronted SANDBERG about others using SANDBERG’s secure gate
access code. SANDBERG continued to state SANDBERG never provided
SANDBERG’s secure gate access code to any one and could not explain how
others obtained the gate access code. I inquired if SANDBERG opened the
secured gate for others the night before law enforcement seized
methamphetamine from SANDBERG’s storage unit. SANDBERG stated “No.” I
asked SANDBERG if SANDBERG was sure, and SANDBERG stated “Pretty
sure.” SANDBERG stated the day following the search warrant SANDBERG
arrived at the storage unit to move in belongings and observed a lock on the
unit. SANDBERG had to call a Locksmith to grind off the lock and found the
search warrant documents inside.

       19. SANDBERG claimed not to know JACKSON-Duimstra.                  I
confronted SANDBERG about financial records showing SANDBERG was
sending money to persons involved with methamphetamine trafficking in
December of 2019. I inquired if SANDBERG knew “Matti Montana” (known to
law enforcement as Matt HOUFF) and SANDBERG stated “No.” I showed
SANDBERG a series of CashApp transactions showing SANDBERG sent money
to HOUFF in December 2019. I inquired why SANDBERG sent these funds and
SANDBERG replied SANDBERG has never met “Matt.” I inquired who
instructed SANDBERG to send money to HOUFF.               SANDBERG stated
SANDBERG’s brother-in-law, Levi DERUYTER, was in financial crisis and
needed assistance. SANDBERG stated DERUYTER is married to SANDBERG’s
sister, Brittany SANDBERG, who is currently incarcerated in the South Dakota
Women’s Penitentiary. SANDBERG stated DERUYTER told SANDBERG to use
CashApp to send the money. SANDBERG stated DERUYTER further instructed
SANDBERG to send the money to CashApp user “Matti Montana.”



                                     [4]
  Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 8 of 13 PageID #: 8




      20. I requested SANDBERG’s CashApp handle to which SANDBERG
stated “I don’t know.” I requested to see SANDBERG’s CashApp transaction log;
however, SANDBERG denied me access to SANDBERG’s phone.

       21. I conducted record checks for DERUYTER and learned DERUYTER
had an outstanding nationwide extradition arrest warrant for failure to appear
for jury trial in Lincoln County, SD. The charges include Possession of Drug
Paraphernalia, Possession of Marijuana with Intent to Distribute, Possession of
Marijuana, Possession of Controlled Substance and Contribute to Delinquency
of Child and Habitual Offender, all in violation of South Dakota Codified Law.

      22. On March 16, 2020, I arrested HOUFF in Los Angeles, CA. HOUFF
provided information stating coconspirator Sameer GENTRY was currently in the
greater Los Angeles, CA area and that Levi DERUYTER was likely with GENTRY.
HOUFF also stated GENTRY continues to supply methamphetamine. HOUFF
further stated DERUYTER assisted HOUFF with the rental of a Sioux Falls, SD
storage unit that law enforcement seized methamphetamine from on December
19, 2019.

      23. On April 15, 2020 the Butte County Sheriff's Office (BCSO) in
California arrested Levi DERUYTER in Chico, CA on the outstanding arrest
warrant from Lincoln County, South Dakota. The BCSO received consent to
search DERUYTER's hotel room and seized $3,445 U.S. currency, a suspected
drug ledger and DERUYTER's cell phone, a chrome Apple iPhone, model A1634,
FCC ID: BCG-E2944a. These items were lodged in BCSO evidence under case
20-2365.

      24. On April 27, 2020, I took custody of DERUYTER’s cell phone from
the BCSO via FedEx.

                             TECHNICAL BACKGROUND

       25. Based on my training and experience, my knowledge of the
investigation, and the information described above, I believe that the devices
listed in this affidavit are likely to contain information relating to violations of
21 U.S.C. §§ 846 and 841(a)(1) (controlled substances) and 18 U.S.C. § 1956
(money laundering).

      26. Based on the aforementioned, I believe evidentiary items can be
located in the electronic device described above. I request to search the device’s
media files, videos, text messages, call logs, address logs, address books, and
any other stored information for any evidence that pertains to the possessing
and distributing controlled substances and financial violations, more fully
described in Attachment A, attached hereto and incorporated herein by
reference.
                                        [5]
  Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 9 of 13 PageID #: 9




      27. The Government agrees to request another search warrant from the
Court before it reviews data from the electronic storage media or electronically
stored information seized pursuant to the requested warrant for purposes
unrelated to this investigation.

      28. Based upon my training, experience and participation in other
investigations involving cocaine,  crack   cocaine,  MDMA,      steroids,
methamphetamine, heroin, marijuana and/or other controlled substances, I
know:

            a.    That narcotics traffickers often place their assets in
                  names other than their own to avoid detection of these
                  assets by government agencies.

            b.    That even though their assets are in other persons’
                  names, the narcotics traffickers own and continue to
                  use these assets and exercise dominion and control over
                  them.

            c.    That large-scale narcotics traffickers often maintain on
                  hand large amounts of U.S. currency in order to
                  maintain and finance their ongoing narcotics business.

            d.    That narcotics traffickers often maintain books,
                  records, notes, ledgers, airline tickets, money orders,
                  and other papers relative to the transportation,
                  ordering, sale, and distribution of controlled
                  substances. That narcotics traffickers occasionally
                  “front” (provide narcotics on consignment) narcotics to
                  their clients. That the aforementioned books, records,
                  receipts, notes, ledgers, etc., are often maintained
                  where the narcotics traffickers have ready access to
                  them, including in their residences and vehicles.

            e.    That it is common for narcotics traffickers to secrete
                  contraband, proceeds of drug sales, and records of drug
                  transactions (some being coded and cryptic in nature
                  and stored within electronic devices) in secure locations
                  within, or in near proximity to, their respective
                  residences and/or vehicles for ready access and to
                  conceal from law enforcement authorities.

            f.    That persons involved in drug trafficking often conceal
                  in and near their residence and vehicles caches of
                                     [6]
 Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 10 of 13 PageID #: 10




                   drugs, large amounts of currency, financial
                   instruments, precious metals, jewelry, and other items
                   of value and/or proceeds of drug transactions; and
                   evidence of financial transactions related to obtaining,
                   transferring, secreting, and/or spending of large sums
                   of money made from engaging in narcotics trafficking
                   activities.

            g.     That controlled substance traffickers commonly
                   maintain address or telephone books or papers which
                   reflect names, addresses and/or telephone numbers of
                   their associates in the trafficking organization.

            h.     That narcotics traffickers often utilize electronic pagers,
                   cellular telephones, answering machines, caller
                   identification devices, electronic address books,
                   computers, etc., to facilitate communication with co-
                   conspirators         and/or        store         telephone
                   numbers/addresses of associates, customers and
                   sources of supply.

            i.     That narcotics traffickers often possess firearms,
                   ammunition, and other weapons.

            j.     That persons present at locations where drugs are
                   distributed, stored and/or used, often conceal many of
                   the above mentioned items, particularly controlled
                   substances and names/numbers of associates, on their
                   person.

       29. Based on my training and experience, I know that it is common for
people involved in the sale, distribution, and use of illegal drugs to keep records
of their customers and suppliers, sometimes in electronic devices.

       30. I know based on my training and experience that even if long-time
drug traffickers stop distributing controlled substances, either voluntarily or
under law enforcement pressure, these traffickers often retain in their
possession many items with evidentiary value, including telephones and
telephone records; names, addresses and telephone numbers of associates;
documents related to financial transactions; and other items as listed in this
affidavit.

     31. I know that computers and electronic storage devices may be
important to a criminal investigation in two distinct ways: (1) the objects
themselves may be contraband, evidence, instrumentalities, or fruits of crime,
                                     [7]
 Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 11 of 13 PageID #: 11




and/or (2) the objects may be used as storage devices that contain contraband,
evidence, instrumentalities, or fruits of crime in the form of electronic data. In
this case, I request permission to search the contents and all electronically
stored information within the above-described electronic storage devices.

       32. Based upon my knowledge, training and experience, I know that it
is often necessary for seized electronic storage devices to be searched later by a
qualified computer expert in a laboratory or other controlled environment.

       33. I believe based on the above information that individuals known and
unknown are involved in drug trafficking activities and associated financial
violations.

                                 CONCLUSION

       34. I respectfully request a search warrant be issued to search all
contents and electronically stored information within the above-described
property, for evidence of drug trafficking and money laundering activities in
violation of 21 U.S.C. §§ 846 and 841(a)(1) (controlled substances) and 18 U.S.C.
§ 1956 (money laundering), as more fully described in Attachment A hereto.

      35. Based on the foregoing, I request that the Court issue the requested
search warrant.


                                     __________________________________________
                                     Special Agent Craig Scherer
                                     Homeland Security Investigations

      Sworn to and subscribed before me, telephonically, on the _______ day of
_______________, 2020, at Sioux Falls, South Dakota.




                                     __________________________________________
                                     VERONICA L. DUFFY
                                     United States Magistrate Judge




                                       [8]
Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 12 of 13 PageID #: 12




                  REDACTED ATTACHMENT A
     DESCRIPTION OF PROPERTY TO BE SEARCHED AND SEIZED

    1. Chrome Apple iPhone, model A1634, FCC ID: BCG-E2944a, seized from
       Levi DERUYTER on April 14, 2020, under Butte County Sheriff’s Office
       case number 20-2365.
 Case 4:20-mj-00043-VLD Document 1 Filed 04/30/20 Page 13 of 13 PageID #: 13




                    REDACTED ATTACHMENT B
       DESCRIPTION OF PROPERTY TO BE SEARCHED AND SEIZED

   1. All records on the devices described in Attachment A, that relate to
      violations of 21 U.S.C. §§ 841 and 846 and 18 U.S.C. § 1956 , including:

         a) lists of customers and contacts and related identifying information;

         b) types, amounts, and prices of drugs trafficked as well as dates,
            places, and amounts of specific transactions;

         c) any information related to sources of drugs (including names,
            addresses, phone numbers, or any other identifying information);

         d) any information recording schedule or travel;

         e) all bank records, checks, credit card bills, account information, and
            other financial records;

         f) Information pertaining to assets owned or under the control of the
            owners of the devices being searched, including but not limited to
            Vehicle Identification Numbers (VINs), serial numbers and/or
            other identification numbers of assets; and

         g) Photographs and/or videos, in particular, photographs and/or
            videos of co-conspirators, assets, and for controlled substances.

   2. Evidence of user attribution showing who used or owned the device at the
      time the things described in this warrant were created, edited, or deleted,
      such as logs, phonebooks, saved usernames and passwords, documents,
      and browsing history.

As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been
created or stored, including any form of computer or electronic storage (such as
flash memory or other media that can store data) and any photographic form.
